DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a nonionic functional group” as “the functional group capable of forming a non-covalent bond”, but depends from claim 1 which recites “an ionic group” as “the functional group capable of forming a non-covalent bond.” Claim 7 is indefinite because it is unclear whether it is attempting to describe an alternative embodiment (non-ionic vs. ionic) or whether it is attempting to describe an additional limitation (both ionic and non-ionic groups are present). If both groups are intended to be present, it is suggested that alternative language be used (providing sufficient support in the specification), such as “wherein the functional group capable of forming a non-covalent bond comprises both ionic functional groups and nonionic functional groups.”
Additionally, claim 7 recites a molar ratio of the ionic group to the nonionic group in the range of 0.1/100 to 100/0. This includes an embodiment where the nonionic group is not present (100/0). Therefore, it is unclear whether the scope of claim 7 requires a nonionic group or not.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie, Journal of Applied Polymer Science, Vol. 97, 1248–1253 (2005).
Xie teaches an ionomer of maleated SBS (pg. 1249) where SBS is a triblock copolymer of styrene and butadiene (pg. 1248). Xie teaches SBS was reaxcted with MAH (maleic anhydride) followed by neutralization with NaOH (pg. 1249) which results in a sodium ionium of maleated SBS (pg. 1249) which contains an ionic carboxylate group. The SBS reacted with the maleic anhydride corresponds to the block copolymer A and the resulting ionomer corresponds to the block copolymer B. An ionic carboxylate group is capable of forming non-covalent (such as ionic bonds). The ionic group formed is a sodium carboxylate, which can be formed by the reaction of a carboxylic acid and sodium hydroxide which are an Arrhenius acid and base. Maleic anhydride is an unsaturated dicarboxylic anhydride and sodium hydroxide is an alkali metal containing compound. Xie uses an amount of NaOH equivalent to the MAH used (pg. 1249) and thus a ring opened MAH unit contains a carboxylic acid group and a sodium carboxylate group. A carboxylic acid group corresponds to a nonionic group of claim 7 and is in a 1:1 or 50/50 molar ratio with the sodium carboxylate group which corresponds to the ionic group of claim 1 and 7. A carboxylic acid group is capable of forming non-covalent bonds and hydrogen bonds. The SBS used has a molecular weight of 1x105 (100,000) and a styrene/butadiene ratio of 3/7 wt/wt (pg. 1249). This gives a styrene block of at most 30,000 and 
It is noted that claims 2 and 4 are recited in the product-by-process format by use of the language, “produced by mixing and neutralizing…” and “formed by a reaction of…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie, Journal of Applied Polymer Science, Vol. 97, 1248–1253 (2005) in view of Shiraki (US 4,628,072). 
The discussion with respect to Xie above is incorporated herein by reference.
Xie does not explicitly recite the vinyl content of the SBS copolymer. 
However, Shiraki teaches modified block copolymers (abstract) including SBS copolymers (Table 1) and a vinyl content of 35-55% (col. 12, ln. 22-46) which significantly overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art to use a vinyl content within the range taught by Shiraki because a vinyl content in the range of 35-55% provides rubbery elasticity to the copolymer (col. 12, ln. 22-46).
Shiraki teaches a vinyl content which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Shiraki suggests the vinyl content. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Shiraki. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764